Citation Nr: 1640107	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  12-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse prior to April 30, 2015, and to a rating in excess of 50 percent from April 30, 2015 forward.  

3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

5.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1979 to December 1982 and in the United States Army from September 2002 to February 2005 and from January 2006 to March 2009.  He received a Purple Heart and the Combat Action Badge among other awards for his Honorable service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2009, the RO granted service connection for PTSD and residuals of a traumatic brain injury, rated as 30 percent and noncompensable, respectively, effective March 14, 2009.  In July 2011, the RO assigned an initial 10 percent rating for the residuals of a traumatic brain injury, effective March 14, 2009.  In August 2013, the RO denied entitlement to service connection for hypertension.

The Veteran testified at a hearing before the undersigned in August 2014 with respect to the issues of higher ratings for PTSD and residuals of a TBI and entitlement to a TDIU.  A transcript is of record. 

The Board remanded this case in October 2014 for VA treatment records and examinations.  In a post-remand decision, the RO increased the Veteran's rating for PTSD to 50 percent effective from April 30, 2015.  

The issue of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) is raised by the grant herein of a TDIU, predicated on the Veteran's service-connected PTSD alone.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

The issues of entitlement to service connection for hypertension and entitlement to an initial rating in excess of 10 percent for residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The credible and probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran's PTSD has been productive of symptoms causing occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and mood.

2.  Throughout the duration of the appeal, there is evidence that supports the conclusion that the Veteran's service-connected PTSD alone renders him unemployable.

3. Throughout the duration of the appeal, in addition to the TDIU based on the Veteran's PTSD alone, his other service-connected disabilities were independently ratable as 80 percent disabling.



CONCLUSIONS OF LAW

1. The criteria for an initial 70 percent schedular rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for a TDIU based upon PTSD alone have been met, effective March 14, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340(a)(1), 3.341(a), 4.1, 4.15, 4.16(a), 4.19 (2015).

3.  The criteria for SMC at the housebound rate have been met, effective March 14, 2009.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher disability rating for PTSD, to include entitlement to a TDIU

The Veteran contends that an initial rating greater than 30 percent is warranted for his PTSD prior to April 30, 2015 and that a rating greater than 50 percent is warranted from April 30, 2015 forward.  VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the Rating Formula, a 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the Veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas').

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment). 

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2015); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The RO set the service connection for PTSD date as March 14, 2009, the day after the Veteran was discharged from active duty.  Prior to his separation from service, he was afforded VA psychiatric examinations in December 2007 and March 2008.  In December 2007, his complaints included memory loss, problems with attention and concentration, decreased sleep, irritability and decreased energy.  The December 2007 VA examiner diagnosed a cognitive disorder and assigned a GAF score of 50.  

In March 2008, the Veteran reported being married for 26 years and having three daughters.  He reported that he needed to be alone from his family when irritable and agitated, and that his family knows when to leave him alone.  The Veteran also reported that he tried to stay away from his family because he did not want to get violent.  Socially, he reported that he was in contact with the people he went to Iraq with, but that it was more difficult to trust people, including those in the medical field.  He reported further drinking, noting consuming six-to-eight beers three nights a week.  The examiner also noted moderate problems with daily living including problems shopping and other recreational activities.  Short-term memory was impaired.  His PTSD symptoms were recurrent and intrusive distressing recollections of his stressors including images, thoughts or perceptions, recurrent distressing dreams, intense psychological distress at exposure to internal or external cure that symbolize or resemble an aspect of the traumatic event.  The examiner also noted efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, people that aroused recollections of the trauma, and markedly diminished interest or participation in significant activities with a feeling of detachment from others.  He also exhibited symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, and poor concentration.  He had rambling speech, poor thought control, an anxious and depressed mood, inappropriate affect, poor attention, impaired short term memory, and fair to poor insight and judgment.  The examiner characterized his symptoms as chronic with weekly nightmares about his stressor.  The examiner diagnosed PTSD and residuals of a TBI, assigned a GAF score of 45 encompassing both.  Finally, the examiner noted that occupationally, the Veteran's PTSD caused him difficulty at work noting that he left his work area fifteen-to-twenty days per month due to his PTSD symptoms, that he was having difficulty keeping up with things at work, and that he was aggravated by being around the army.  

An August 2009 VA examination confirmed the above findings.  The examiner noted the December 2007 and March 2008 VA examination findings.  However, the examiner noted that since the March 2008 VA examination, the Veteran's PTSD symptoms had increased in severity.  He noted that the Veteran's overall level of anxiety and depression, as well as anger and irritability, frequency of flashbacks and nightmares had increased.  The Veteran continued to have moderate insomnia, getting six hours of sleep per night, but taking two hours to fall asleep and awakening three times throughout the night for about a half hour each time.  He also noted that the Veteran had decreased energy and reported panic attacks one or two times a week but that he denied crying spells.  The examiner stated that the Veteran was prescribed and taking Zoloft, which the Veteran found unhelpful.  

The Veteran was also socially impaired during his August 2009 VA examination.  The examiner noted that the Veteran took care of his personal activities of daily living most days.  However, the Veteran did not socialize outside the house and only left the house for doctors' appointments.  

Ultimately, the August 2009 VA examiner reconfirmed the PTSD diagnosis.  He noted that the Veteran had major impairment in social, recreational, occupational, and familial adjustment.  He reported that the Veteran continued to have trauma related flashbacks and nightmares, an increased startle response, hypervigilance, interpersonal guardedness, avoidance of an exaggerated response to trauma-related triggers, decreased interest in hobbies and social activities, feelings of detachments and estrangement from others, emotional numbing, difficulty recalling important parts of traumatic events, and feelings of a foreshortened life.  He assigned a GAF score of 40 and emphasized that the Veteran had major social impairment and was almost totally isolated because of his emotional issues.  

Regarding the Veteran's employment situation during the August 2009 VA examination, the Veteran was not working and reported that he had not worked since discharge in March 2009.  He reported feeling that the combination of his cognitive loss and emotional issues would prevent him from working.  The examiner noted that it was his opinion that the Veteran may have been unemployable at the time of the examination.  The examiner further noted that it was likely that the Veteran would have major impairment in occupational reliability and productivity as a result of his cognitive and emotional issues.  Finally, the examiner indicated that the Veteran's PTSD and cognitive disorder mutually exacerbated each other and that no specific level of dysfunction could be assigned to either of them independent of the other without resorting to speculation.

A November 2009 VA examination for PTSD reiterated the foregoing findings.  The examiner again noted recurrent intrusive recollections of images, thoughts, and perceptions when he sees vehicles and helicopters about three times a month.  He experienced recurrent dreams once a week.  He also experienced intense distress at exposure to internal and external cues related to his combat stressor with feelings of sadness three times a month lasting the entire day.  The Veteran reported efforts to avoid thoughts, feelings, and conversations related to trauma as well as made efforts to avoid places, and people that aroused recollections of trauma.  He felt detachments of estrangement and isolated three times a month, for the entire day.  He had difficulty falling asleep four times a week, and incidents of irritability or anger two times a week.  The Veteran further reported that he was afraid to work due to a fear of being unable to defend himself.  During the November 2009 physical evaluation, the examiner diagnosed the Veteran with mild PTSD with a GAF score of 60.  He noted that PTSD symptoms occurred several times per month to daily, lasting for the entire day, and were mild.  

The Veteran was afforded another VA examination for PTSD in September 2010.  The examiner confirmed the diagnosis of chronic PTSD.  Again the Veteran reported little socialization beyond military friends.  He also reported maintaining the house and working in the garden.  Upon examination, his mood was described as euthymic.  There were no delusions, hallucinations, or panic attacks noted and the Veteran understood the outcome of his behavior.  The examiner noted the Veteran had a difficult time describing his sleep pattern including a notation that it was unclear if he was describing dreams of if he was describing memories that occur at night while he is awake.  The Veteran again reported memory problems stating that if he goes back to work, he would make a mistake and put others at risk.  However, the examiner stated that there was no obvious memory impairments observed during the examination.  A GAF score of 60 was assigned.  The examiner noted that the Veteran's wife was "the boss," and handled the family finances.  The examiner concluded that there was no occupational and social impairment, and no deficiencies in judgement, thinking, family relations, work, mood or school.  The examiner also concluded that there was no reduced reliability and productivity due to PTSD symptoms.  

At his August 2014 hearing, the Veteran further elaborated on his PTSD condition.  The Veteran explained that he believed that the September 2010 VA examination was not indicative of his condition as he was having a "good day," during the examination.  Upon questioning, he reported that he has more good days than bad days, and that his bad days are sporadic but when he is having symptoms of PTSD, they are pretty severe when they occur.

During the August 2014 hearing, the Veteran described anxiety, depression, a short fuse, and social isolation.  He stated his wife was his primary care-taker.  He further detailed short-term and long-term memory loss reporting that he would go grocery shopping but sometimes forget what he went to the store for.  He reported difficulty sleeping every night and when he is wakes up, he had to compulsively check his home for intruders and to make everything was clear.  He also reported receiving PTSD treatment at the Salisbury VA medical center (VAMC) and his spouse reported that he was prescribed Gabapentin and Tyaptine.  

VA treatment notes from September 2014 reveal that the Veteran was still experiencing PTSD symptoms.  The provider noted that the Veteran experienced depressed mood, flashbacks, nightmares, intrusive thoughts, avoidance, of thoughts or feelings and activities, feelings of detachment and numbing, restricted affect, irritability, mood swings, feelings of anger, thoughts of violence, exaggerated startle response, and restlessness.  The Veteran also reported often feeling angry and frustrated, and has had thoughts in the past of doing physical harm to others, including strangers and doctors, but has never followed through on them and has controlled him impulses.  

The Veteran was afforded a final VA examination for his PTSD in April 2015.  The examiner noted the Veteran's previous PTSD diagnosis and TBI.  He noted that the occupational and social impairment with reduced reliability and productivity best summarized the Veteran's level of occupational and social impairment due to PTSD.  After reviewing the Veteran's claims file, she noted that since his last examination, the Veteran has become more irritable and anxious with associated self-isolation and decreased desire to socialize.  He would occasionally still socialize outside the home if necessary but preferred not to and would leave as soon as he could.  In public, the Veteran reported being hypervigilant and guarded.  He would alter his schedule to accomplish errands in order to avoid people.  He noted moderate psychosocial maladjustment.  The Veteran reported not working since returning from deployment.  His level of anxiety, irritability, and depression, and decreased energy was noted to not preclude work but cause moderate impairment of occupational reliability and productivity.  The examiner also noted that the Veteran continued in treatment but was somewhat worse since his September 2010 VA examination, particularity regarding his anxiety, irritability, and panic attacks which increased in frequency to twice a week with at least moderate intensity.  He had difficulty with insomnia, restlessness during the night, fatigue and lack of restful sleep, and weekly crying spells.  He denied homicidal or suicidal ideation but continued to have trauma related intrusive thoughts and nightmares weekly.  He also had social anxiety with self-isolation and hypervigilance.  He had mild to moderate concentration impairment.  There was no evidence of psychosis noted.  His PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, impairment of short-term or long-term memory, flattened effect, disturbances of mood and motivation, difficulty establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances, including work.  The examiner concluded that the Veteran had not shown any improvement regarding his PTSD, but rather appeared somewhat worse compared with last examination.  

The foregoing medical evidence warrants a 70 percent rating for the Veteran's PTSD throughout the rating period.  The August 2009 VA opinion detailed major occupational and social impairment including difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.  The Veteran confirmed these symptoms in his August 2014 hearing noting that he socially isolated himself for fear of starting conflict and that he obsessively checked his home every night for intruders.  Finally, upon examination in April 2015, the examiner summarized that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner noted short- and long-term memory loss, but also detailed an inability to establish and maintain effective relationships as the Veteran became more anxious with a decreased desire to socialize.  

Despite the foregoing, there is countervailing evidence that the Veteran's PTSD manifested to degree requiring less than a 70 percent rating.  The November 2009 and September 2010 VA examinations may be construed to show that the Veteran's PTSD manifested to a degree requiring a 50 percent rating.  However, the during the April 2014 hearing, the Veteran explained that the examinations that found that his PTSD was less severe than he believed were given on "good days."  In further support of the Veteran's claim, the April 2015 VA examiner noted that the Veteran had not shown any improvement regarding his PTSD, but rather appeared somewhat worse compared to his previous examination.  Based on that statement, in conjunction with the Veteran's lay statements regarding his condition, the Board finds a 70 percent rating is warranted.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  By the Board decision herein, an initial 70 percent rating is granted for the Veteran's PTSD and he thus meets the requirements under 38 C.F.R. § 4.16(a) for a TDIU on a schedular basis.

The Veteran has been unemployed since his separation from service in March 2009.  He completed high school and some college, but did not get a college degree.  The August 2009 VA examiner noted that the Veteran had major impairment occupational reliability and productivity and assigned a GAF score of 40.  The April 2015 VA examiner concluded that the Veteran had not shown any improvement regarding his PTSD, but rather appeared somewhat worse compared with an earlier examination.  While other examinations have demonstrated less severe impairment due to PTSD, the Board has also considered the Veteran's lay statements as to his inability to keep a job due to his PTSD.  Resolving all doubt in favor of the Veteran, as is required by law, the Board finds no evidence that the Veteran, considering his PTSD, has been able to maintain a substantially gainful occupation from March 14, 2009 forward.  A TDIU based solely upon PTSD, effective March 14, 2009, is granted. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  This represents a full grant concerning the rating assigned for the Veteran's PTSD and the claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in pertinent part, that entitlement to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation when reasonably raised by the claimant or the record).  This award also renders moot the Veteran's claim for a temporary total rating under 38 C.F.R. § 4.29 for hospitalization due to PTSD, submitted in May 2016.  


Special Monthly Compensation at the Housebound Rate

The record shows that the Veteran is entitled to SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s) effective March 14, 2009.

In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC 'benefits are to be accorded when a Veteran becomes eligible without need for a separate claim').  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating).

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, effective March 14, 2009, the Veteran service-connected PTSD was rated at 100 percent disabling pursuant to a TDIU.  Also as of March 14, 2009, the Veteran was service-connected for obstructive sleep apnea rated as 50 percent disabling, lumbar spine strain rated as 20 percent disabling, cervical spine degenerative joint and disc disease rated as 20 percent disabling, right knee degenerative joint disease, residuals of a TBI rated as 10 percent disabling, and tinnitus rated as 10 percent disabling.  The combined rating for these other service-connected disabilities is 80 percent.  Therefore, because the Veteran has a single service-connected disability rated as 100 percent disabling (i.e., his PTSD) and has additional service-connected disabilities independently ratable as 80 percent disabling, the criteria for SMC at the housebound rate were met as of March 14, 2009.  Thus, in light of the Court's decision in Bradley, the Board finds that entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective March 14, 2009.
 

ORDER
 
An initial 70 percent schedular rating for service-connected PTSD is granted.

A TDIU due solely to service-connected PTSD is granted, effective March 14, 2009.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective March 14, 2009.


REMAND

Unfortunately, the Veteran's claim for a higher rating for residuals of a TBI must be remanded again.  The evidence of record suggests that residuals of the Veteran's TBI include headaches, dizziness/vertigo, erectile dysfunction, anosmia, hypogeusia, phonophobia, and photophobia.  See VA Mental Disorders examination dated December 18, 2007; VA Neurological Disorders examination, dated September 30, 2010; and VA Residuals of TBI examination, dated April 30, 2015.  Additional VA examination(s) are required to properly evaluate these potential residuals.  Updated VA treatment records should also be obtained.

With respect to the claim for service connection for hypertension, in his February 2016 substantive appeal the Veteran requested that he be scheduled for a video-conference hearing before the Board.  This claim has been certified on appeal to the Board.  See VA Form 8, dated March 9, 2016.  On remand, the Veteran should be scheduled for an appropriate hearing.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records dated since October 2014 and associate them with the VBMS file.  

2.  After the above development has been completed, arrange for an appropriate VA examination(s) to assess the current severity of the Veteran's service-connected traumatic brain injury residuals.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQs) should be filled out for this purpose.  The Veteran's claims folder should also be made available for review by the examiner in conjunction with the examination.  

The examiner should identify all residuals of the Veteran's TBI.  The examiner should determine whether the Veteran has headaches, dizziness/vertigo, erectile dysfunction, anosmia, hypogeusia, phonophobia, and/or photophobia as residuals of his TBI.  In providing this opinion, the examiner should specifically review the VA Mental Disorders examination dated December 18, 2007; the VA Neurological Disorders examination, dated September 30, 2010; and the VA Residuals of TBI examination, dated April 30, 2015.  Appropriate examination(s) should be conducted to evaluate the severity of all identified residuals.  

3.  After completing the above actions and any other development that may be warranted, readjudicate the claim for a higher rating for residuals of a TBI.  In so doing, consider whether a separate rating(s) should be assigned for any residual(s) with a distinct diagnosis that may be evaluated under another diagnostic code.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  Schedule the Veteran for a video-conference hearing before the Board concerning the claim for service connection for hypertension.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


